Citation Nr: 9935213	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for thoracic spine compression fracture.

2.  The propriety of the initial 20 percent evaluation 
assigned for chronic low back pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1996.  

This appeal arises from an October 1996 rating action in 
which the RO granted service connection and assigned a 
noncompensable evaluation each for residuals of a compression 
fracture of the thoracic spine and service connection for low 
back pain, effective from July 1996, the date of the 
veteran's claim.  The veteran appealed for higher ratings.  
In October 1997, the RO granted a 20 percent evaluation for 
each disability, effective from July 1996.

The veteran was afforded a hearing before an RO hearing 
officer in July 1997.  A transcript of the hearing is of 
record.  

The Board notes that the RO adjudicated the instant claim as 
ones for increased ratings.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized each of the issues as involving the propriety 
of the initial evaluation assigned.  Furthermore, as a higher 
evaluation for each condition is available, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claims remain viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993); 


REMAND

The veteran contends, in effect, that his back disabilities 
have increased in severity, and that they were inadequately 
evaluated.  In particular, he states that his back pain 
limits his ability to practice dentistry.

In reviewing the record, the Board of Veterans' Appeals 
(Board) determines that additional development of the 
evidence is necessary prior to appellate adjudication.  The 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) has held 
that, when a veteran alleges he suffers pain due to a 
service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examinations of record do not 
adequately respond to the questions posed in the DeLuca case.  

During an August 1996 VA orthopedic examination, the veteran 
complained of increasing symptoms of back pain affecting his 
daily life and work.  He stated that he wore a back brace 
intermittently and that he worked as a dentist.  On 
examination, bilateral straight leg raising was negative.  
There was decreased range of motion in his neck to 20 degrees 
right and left.  Sensory examination revealed no loss of 
specific dermatome in the upper and lower extremities.  He 
could forward flex and touch his knees at which point he 
complained of low back pain.  Gait appeared normal.  The 
impression included lumbar strain and thoracic pain.  The 
examiner further noted that the veteran had noticeable 
kyphosis of the thoracic spine and likely had prior evidence 
of spine trauma.

During an August 1997 VA examination, the veteran complained 
of increased thoracic and lumbar pain.  He stated that his 
thoracic pain is always present by noon.  He wore a back 
support at all times.  During one month in particular in the 
past year, he suffered acute low back pain, which lasted for 
four weeks, and as a result, he was unable to work 
approximately 75% of that time.  On examination, there was 
mild kyphosis of the thorax, and there was no tenderness on 
palpation of the thoracic spine.  There was limitation in 
range of motion of the lumbar spine.  Forward flexion was to 
45 degrees.  Backward extension was to 10 degrees.  Right and 
left side flexion was to 10 degrees.  Rotation to the left 
and right was to 15 degrees.  All of the movements were 
associated with low back pain in the lumbar area on either 
side of the mid line.  There was no tenderness on palpation 
of the right or left paravertebral musculature or the lumbar 
spine processes.  Deep tendon reflexes at the knees were 
normal on the left and diminished on the right.  The ankle 
reflexes were diminished bilaterally, and there was no muscle 
atrophy of the thighs and legs.  Motor power of the feet were 
normal.  There was normal sensation to pin prick in all the 
dermatomes of the legs and feet, including the dorsum.  The 
diagnosis was compression fractures of the thoracic spine 
from T6 through T10 with accompanying sendesmophytes and 
severe low back pain, recent, lasting four weeks with 
narrowing of the L4-L5 disc space.  There was no evidence of 
motor or sensory nerve compression at the present time.

The Board also notes that in the recent Fenderson case, the 
Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as in this case, and a claim for 
an increased rating of a service-connected condition.  12 
Vet. App. at 126.  The Court held that the significance of 
this distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
rating."  As these claims involve the veteran's 
dissatisfaction with initial ratings assigned, the RO should 
consider whether "staged rating" is appropriate in 
adjudicating each claim.  

Under the circumstances, these matters are hereby REMANDED 
for the following development:

1.  The RO take all necessary steps to 
obtain and associate with the claims file 
all outstanding records of pertinent 
medical treatment, particularly since 
August 1997, the date of the most recent 
VA examination.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the veteran's claims file.  

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected back 
disabilities.  Notice of the examination, 
to include the consequences of failing to 
report, should be provided to the veteran 
at his last address of record.  The 
claims folder must be made available to 
the examiner in connection with the 
examination. All appropriate tests and 
studies (to include X-rays and range of 
motion testing, with standard ranges of 
motion provided for comparison purposes) 
should be accomplished.  All clinical 
findings should be reported in detail, to 
include whether any demonstrable 
deformity is observed.  he examiner 
should also specifically note whether any 
pain, weakness, excess fatigability, 
and/or incoordination associated with 
either the thoracic or lumbar spine is 
observed during the examination; and the 
extent to which pain, weakness, excess 
fatigability and/or incoordination likely 
results in additional functional 
impairment with repeated use or flare-
ups.  To the extent possible, the 
examiner should portray any such 
additional functional impairment due to 
these factors, in terms of the additional 
loss in range of motion. 

All examination findings, along with the 
complete rationale for each opinion 
expressed or conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record) should be 
set forth in a typewritten report.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

4.  The RO should adjudicate both claims 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to include the DeLuca and 
Fenderson decisions, cited to above.  In 
adjudicating the issue concerning the 
proper rating warranted for service-
connected residuals of a compression 
fracture of the thoracic spine and 
service-connected low back pain during 
the appeal period, the RO should consider 
whether "staged rating" is appropriate.  
The RO also should consider whether an 
increased rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321(b) 
(1999), is warranted for either 
disability.  All concerns noted in this 
REMAND should be addressed.

5. If any benefit sought remains denied, 
the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, 
and be afforded a reasonable time to 
submit written or other argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be affored expeditious treatment by the RO.
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).









